Per Curiam,
There is nothing in this case to take it out of the established rule that a preliminary injunction will not be disturbed where there was apparently sufficient ground for the action of the court below in awarding it. In the present case the learned chancellor said, in continuing the injunction, that, upon final hearing, when he would have the benefit of testimony on the part of the respondents, he might reach a different conclusion. Let the status quo remain until that hearing.
Appeal dismissed at appellants’ costs.